Citation Nr: 0101984	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
sclerosis of the metatarsal of the right great toe.  

2. Entitlement to an increased (compensable) rating for 
sclerosis of the metatarsal of the left great toe.  

3. Entitlement to an increased (compensable) rating for 
tendinitis of the left foot.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1980 
and from October 1980 to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the RO 
in Buffalo, New York, which granted service connection for 
sclerosis of the metatarsal of the left and right great toes, 
and chronic peroneal tendinitis of the left foot.  
Noncompensable evaluations were assigned for these 
disabilities.  The RO also denied service connection for a 
muscle pull in the right leg, a right knee disorder, a back 
disorder, and a right ankle disorder.  The veteran was 
informed of this rating action by letter dated in April 1991, 
but due to the veteran moving to North Carolina, he did not 
receive notice of the March 1991 rating action until October 
1991.  Thereafter, the veteran appealed and was afforded a 
hearing before a hearing officer at the RO in Winston-Salem, 
North Carolina.  A transcript of this hearing is of record.  
In a rating action of December 1992 the Winston-Salem RO 
confirmed the previous denials of the veteran's claims and 
also denied service connection for a left knee disability.  

In an August 1996 decision, the Board denied service 
connection for a muscle pull of the right leg, a right knee 
disorder, a left knee disorder, a back disorder, and a right 
ankle disorder.  The issues reflected on the title page of 
this decision were remanded to the RO for further 
development.  The Board again remanded these issues in May 
1998.  They are now again before the Board for appellate 
consideration.  In view of the Board's decision involving the 
issue of entitlement to a compensable rating for tendinitis 
of the left foot, the issue of entitlement to a 10 percent 
rating based on multiple noncompensable service connected 
disorders is rendered moot.  



FINDINGS OF FACT

1. The veteran's sclerosis of the right first metatarsal was 
found to be asymptomatic on recent VA examination.  

2. The veteran's sclerosis of the left first metatarsal was 
found to be asymptomatic on recent VA examination.  

3. The veteran's tendinitis of the left foot is currently 
manifested by aching of the foot and fatigue on prolonged 
standing.  



CONCLUSIONS OF LAW

1. The schedular criteria for a compensable rating for 
sclerosis of the first right metatarsal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.31, 4.71(a), Diagnostic Code 5284 (2000).  

2. The schedular criteria for a compensable rating for 
sclerosis of the first left metatarsal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.31, 4.71(a), Diagnostic Code 5284 (2000).  

3. The schedular criteria for a 10 percent rating for 
tendinitis of the left foot have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.59, 
4.71(a), Diagnostic Code 5024 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background.  

On VA medical examination in January 1991, it was reported 
that there was objective evidence of pain along the peroneal 
tendon of the left foot.  Range of motion evaluation of the 
left foot revealed dorsiflexion to 15 degrees, plantar 
flexion to 50 degrees, inversion from 0 to 20 degrees, and 
eversion to 10 degrees.  X-rays revealed sclerotic and 
flattened first metatarsal heads of both feet.  The 
diagnostic impressions also included post-traumatic changes 
in the left ankle and foot with chronic peroneal tendinitis.  

During a February 1992 hearing at the RO, the veteran said 
that his left foot symptoms were aggravated by walking, 
standing, or increased physical activity.  The veteran 
indicated that he had been issued a brace for his left foot 
during service but did not feel that it helped.  He was not 
currently using the brace.  He also said that he had 
continuing pain in his big toes, which was worsened when he 
banged his foot on something.  

On VA medical examination in February 1992, evaluation of the 
left foot revealed tenderness over the dorsal lateral aspect 
with no obvious swelling or deformity.  Range of motion was 
said to be full.  There was no tenderness to palpation over 
the first metatarsal shafts, metatarsophalangeal joints, or 
interphalangeal joints.  The diagnoses included history of 
chronic peroneal tendinitis of the left foot with no evidence 
of tendinitis on examination, and history of sclerosis of 
bilateral first metatarsals with no complaints of pain and no 
obvious deformity noted.  

VA clinical records reflect outpatient treatment in April 
1992 following a work-related injury in which the veteran 
sustained, among other things, a comminuted fracture of the 
left calcaneus.  

Clinical records and medical statements from Stephen H. 
Kouba, M.D., reflect treatment during the period from 1992 to 
1994 for complaints regarding his left ankle.  It was 
reported that the veteran had fallen from a scaffold in April 
1992 and fractured his left calcaneus.  In October 1992, the 
veteran underwent an arthrodesis of the left subtalar joint 
with bone grafting.  

In an April 1993 decision, the Social Security Administration 
(SSA) awarded the veteran SSA disability benefits on the 
basis of the comminuted fracture of the left calcaneus status 
post subtalar arthrodesis.  There were no findings or 
discussion in the SSA decision to suggest that the veteran's 
service connected disabilities played any role in the 
determination that the veteran was unable to work.  

In a February 1994 letter, Stephen H. Kouba, M.D., related 
that he had been treating the veteran for a fracture of the 
left calcaneus which resulted in severe hindfoot pain and 
requiring a subsequent subtalar fusion.  The doctor indicated 
that the veteran's fractured left calcaneus was not related 
to an old diagnosis of tendinitis of the left foot.  

During VA outpatient treatment in September 1994, it was 
reported that the veteran again injured his left ankle in 
1993.  The veteran said that his ankle had been more painful 
over the previous six months and that it was beginning to 
become swollen.  

On VA orthopedic examination in August 1997, the veteran gave 
a history of sustaining a fracture of his left fifth 
metatarsal in 1986 while playing basketball during service.  
He said that the injury had been casted at the time and the 
veteran reported that he had had gradually worsening pain in 
the left foot ever since.  The veteran also complained of 
pain in the right great toe without any antecedent injury 
that he believed was due to arthritis.  During the evaluation 
the veteran was unable to rise of his toes or heels.  There 
was good function of the toes with full range of motion of 
the great toes bilaterally and there was normal function in 
the ankles, bilaterally.  No foot deformity was noted and the 
veteran's gait was described as good.  X-rays of both feet 
revealed degenerative changes in the subtalar joint on the 
left and some osteopenia within the left calcaneus related to 
the post-service fracture of the left calcaneus.  There were 
mild degenerative changes at the first metatarsal phalangeal 
joint, bilaterally.  Upon completion of the examination, the 
diagnostic impression was painful feet and degenerative joint 
disease on the left.  

Private clinical records reflect outpatient treatment in 
December 1997 and January 1998 following an inversion injury 
to the right ankle.  The diagnosis was right ankle sprain.  

On VA orthopedic examination in May 1999, the examiner 
commented that the claims folder was available and had been 
reviewed.  The veteran said that he was working on his feet 
for most of the day.  Swelling in the left ankle after 
prolonged standing was reported and the veteran had pain 
overlying the left foot area and some stiffness from 
prolonged standing on his arches.  He did not complain of 
pain in the toes of either foot.  In regard to the right 
foot, evaluation revealed no deformity or gross abnormality.  
The right first metatarsal was somewhat prominent but there 
was no swelling or bunion development.  It was noted that the 
veteran could stand on his toes without pain and his strength 
was excellent.  It was noted that the veteran was beginning 
to have some flattening of the medial longitudinal arch, but 
this area was nontender.  The veteran could extend and flex 
his toes against resistance and no weakness was reported.  He 
could completely extend the first metatarsophalangeal joint 
and the interphalangeal joint of the great toe to neutral and 
he could flex to 30 degrees.  

On examination of the left foot and ankle, there was slight 
thickening of the ankle, which was otherwise not deformed.  
There was no tenderness over the Achilles or directly over 
the calcaneus.  The veteran indicated mild tenderness on deep 
palpation immediately posterior to the lateral malleolus.  
There was no tenderness or deformity along the previously 
fractured fifth metatarsal.  There was some prominence of the 
left first metatarsophalangeal joint, but no tenderness.  The 
veteran could flex and extend the left toes at the first 
interphalangeal joint from neutral to 30 degrees.  There was 
normal strength against resistance and no pain.  It was 
reported that the veteran had abnormal motion of the ankle.  
It was said that he retained 15 degrees of dorsiflexion and 
25 degrees of plantar flexion.  It was said that, for all 
practical purposes, the left ankle was ankylosed with no 
eversion or inversion of the left foot at the ankle.  It was 
noted that the veteran had a history of peroneal tendinitis 
in the left foot, but this was no longer present.  The 
veteran's peroneal tendinitis was said to be unassociated 
with residuals of a fracture of the left calcaneus with a 
subtalar fusion.  The doctor also said that it was unlikely 
that the veteran's antecedent peroneal tendinitis caused the 
fracture of the left calcaneus.  Except for some aching in 
the foot and fatigue on prolonged standing, the veteran was 
not handicapped by his left peroneal tendinitis.  The foot 
was more apt to be fatigued because of the fracture to the 
left calcaneus which gives him less ability to invert and 
evert the left foot and would cause a strain felt on standing 
and weight bearing.  An X-ray of the left ankle showed 
evidence of a prior fracture of the calcaneal with surgical 
fusion of the subtalar joint.  An X-ray of the left foot 
revealed mild osteopenia, presumably due to disuse.  The 
diagnoses of the examination included history of peroneal 
tendinitis of the left foot, resolved; history of sclerosis 
of the right great toe with good motion, and history of 
sclerosis of the left great toe with normal motion.  


II. Legal Analysis  

Under the law, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran's sclerosis of the metatarsals of the right and 
left great toes may be evaluated under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Code 5284 for foot injuries.  
Under the provisions of this diagnostic code, a 10 percent 
rating is assigned for foot injuries resulting in moderate 
disability.  A 20 percent rating is warranted under 
Diagnostic Code 5284 for foot injuries resulting in 
moderately severe disability.  Severe disability due to foot 
injury is assigned a 30 percent rating under Diagnostic Code 
5284.  Under the provisions of 38 C.F.R. § 4.31, in every 
instance where the schedule does not provide for a 0 percent 
rating, such an evaluation will be assigned when the 
requirements for a compensable evaluation have not been met.  

On the veteran's most recent VA examination of his left and 
right great toes in May 1999, evaluation revealed no 
deformity or gross abnormality.  The right first metatarsal 
was somewhat prominent but there was no swelling or bunion 
development.  It was noted that the veteran could stand on 
his toes without pain and his strength was excellent.  Range 
of motion in the left and right great toes was reported to be 
normal.  The sclerosis of the veteran's great toes was thus 
found to be essentially asymptomatic.  Such findings do not 
establish that the veteran has moderate foot disability due 
to sclerosis of either great toe.  Since that is the case, 
the requirements for a compensable evaluation for sclerosis 
of the left great toe and a compensable evaluation for 
sclerosis of the right great toe are not met.  

Tendinitis and/or tenosynovitis of a foot is evaluated 
pursuant to Diagnostic Code 5024.  Where it produces painful 
motion, a 10 percent rating may be assigned even if there is 
a full range of motion.  38 C.F.R. § 4.59.  However, to 
warrant a 20 percent rating there would have to be moderately 
severe foot disability.  

The veteran has ankylosis of the left ankle due to a 
nonservice connected post service injury.  After a recent VA 
examination, the examiner stated, essentially, that the 
tendinitis in the left foot produced some aching and fatigue 
after prolonged standing.  It was apparent that the veteran's 
current disability affecting his left ankle was caused by the 
nonservice connected fracture of the left calcaneus.  
However, with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and the decision of the U.S. Court of 
Appeals for Veterans Claims in Deluca v. Brown, 8 Vet. App. 
202 (1995), as well as the provisions of 38 C.F.R. § 4.59 and 
Diagnostic Code 5024, the aching and fatigue of the left foot 
on prolonged standing support a 10 percent rating for 
tendinitis of the left foot.  


ORDER

Entitlement to an increased (compensable) rating for 
sclerosis of the metatarsal of the right great toe is denied.  
Entitlement to an increased (compensable) rating for 
sclerosis of the metatarsal of the left great toe is denied.  

Entitlement to an increased (compensable) rating for 
tendinitis of the left foot is granted to the extent 
indicated, subject to the regulations governing the payment 
of monetary awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

